  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


RICKEY LETT,                    )
                                )
     Plaintiff,                 )
                                )       CIVIL ACTION NO.
     v.                         )        2:18cv125-MHT
                                )             (WO)
GARDEN CITY GROUP, LLC,         )
                                )
     Defendant.                 )

                            JUDGMENT

    In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:

    (1) Plaintiff's        objections   (doc.   no.   64)   are

overruled.

    (2) The       United      States    Magistrate     Judge's

recommendation (doc. no. 62) is adopted.

    (3) Defendant's motion to dismiss (doc. no. 58) is

granted.

    (4) Plaintiff’s motion for judgment on the merits

(doc. no. 63) is denied.

    (5) Defendant’s motion to strike (doc. no. 65) is
granted only to the extent              that the court will not

consider the “complaint” (doc. no. 64) as an amended

complaint,      but     only       as      objections       to     the

recommendation.

    (6) This case is dismissed with prejudice.

    It is further ORDERED that costs are taxed against

plaintiff, for which execution may issue.

    The clerk of the court is DIRECTED to enter this

document   on   the    civil     docket    as   a   final   judgment

pursuant   to   Rule   58   of   the     Federal    Rules   of   Civil

Procedure.

    This case is closed.

    DONE, this the 11th day of October, 2018.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
